Citation Nr: 0715548	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-20 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
January 1951 to September 1952, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
This case has been advanced on the Board's docket due to the 
advanced age of the appellant. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement for TDIU discloses a need 
for further development prior to final appellate review.  In 
this regard, the appellant claims that he is unable to secure 
or maintain gainful employment because of his service-
connected disabilities.  He is therefore seeking a TDIU.  

The law provides that a TDIU may be granted upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities. See 38 C.F.R. §§ 
3.341, 4.16, 4.19.  



To qualify for a total rating for compensation purposes, the 
evidence must show 
(1) a single disability rated as 100 percent disabling; or 
(2) that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his or her 
service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one 
disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent. Id.  If the veteran is unemployable by reason of his 
or her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone. 
38 C.F.R. § 4.16(b).  

In this case, the appellant presently does not meet the 
percentage requirements for a total disability rating.  
Specifically, the evidence reveals that the appellant is 
currently service-connected for degenerative arthritis of the 
lumbosacral spine with loss in range of motion (40 percent 
rating) and degenerative arthritis of the thoracic spine (10 
percent rating).  As such, his combined evaluation for 
service-connected compensation is presently 50 percent.  

The Board observes that the appellant was afforded a 
"General Medical Examination" in connection with his TDIU 
claim. See November 2004 examination report.  Following 
examination, the examiner diagnosed the appellant with 
several disorders, including (1) degenerative disc disease 
with a history of compression fractures of the thoracic and 
lumbar spine secondary to osteopenia, (2) peripheral vascular 
disease, (3) retinal vein occlusion and suspect for glaucoma, 
(4) a history of temporal arteritis treated with steroids, 
and (5) gastroesophageal reflux disease. Id.  Of these, the 
appellant is only service-connected for degenerative 
arthritis of the thoracic and lumbar spine.  

The Board finds the November 2004 examination report to be 
inadequate in light of the examiner's failure to provide an 
opinion as to whether the appellant's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  The Board observes that 
the November 2004 examiner did not address the question of 
whether the appellant is capable of obtaining employment 
either in a physical or sedentary type of occupation in light 
of his service-connected orthopedic conditions.  Since none 
of the previous VA examination reports of record address this 
issue either, the Board finds that a more current and 
thorough examination must be undertaken.  The Board may not 
deny a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the appellant's 
service-connected disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal. Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that the VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the veteran's service-
connected disability has on his ability to work. Friscia, at 
297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  The Board finds that 
such an opinion has not been provided in this case, thus 
requiring that the case be remanded for further development.  
This determination is also appropriate in light of the 
appellant's request for extra-schedular consideration under 
38 C.F.R. § 4.16(b). See August 2005 hearing transcript, p. 
12.

In addition, the Board observes for the record that it finds 
appropriate VCAA notice has not been provided to the 
appellant in regards to his TDIU claim; and that this 
procedural defect should be addressed prior to final 
appellate review.  While the appellant was purportedly 
provided notice of the VCAA in October 2004 in regards to his 
TDIU claim, the Board observes that this letter did not 
inform the appellant of the elements necessary to establish 
entitlement to a TDIU.  The appellant was notified of this 
information during his hearing before a Decision Review 
Officer in August 2005, arguably curing the October 2004 
defective letter. See August 2005 hearing transcript, p. 10.  
However, since the appellant's appeal must be remanded for 
the scheduling of a VA orthopedic examination, the RO should 
supply the appellant with proper VCAA notice regarding his 
TDIU claim. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107. 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).
In doing so, the RO is asked to ensure that 
the appellant is notified of the information 
or evidence necessary to substantiate his 
claim for a TDIU rating pursuant to 
38 C.F.R. §§ 3.340, 3.341, and 4.16(a) and 
(b).  

2.  The RO should schedule the appellant for 
a VA orthopedic examination in order to 
determine the current severity of each of his 
service-connected disabilities and their 
combined effect on his ability to work.  The 
RO should provide the claims file to the 
examiner for review in conjunction with this 
examination, and the examiner should 
acknowledge such review in the completed 
examination report.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  After the appellant is 
evaluated, the examiner should be asked to 
provide an opinion as to whether the 
appellant's presently service-connected 
disabilities (degenerative arthritis of the 
lumbosacral spine with loss in range of 
motion and degenerative arthritis of the 
thoracic spine), in and of themselves, at 
least as likely as not (i.e., a 50 percent 
likelihood or more) prevent the appellant 
from either physical and/or sedentary gainful 
employment.  The examiner should specifically 
be asked to provide a complete rationale for 
all opinions and conclusions in his or her 
report.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

